DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered.
Claims 1-5, 10, 12-14, 22-23 have been cancelled.  Claims 6-9, 11, 15-21, 24 are pending and examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 6-9, 11, 15-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (WO 2010/085452 A1, of record) in view of Good et al. (US Patent Application 2003/0032070 A1, of record) and Kelleher (US Patent Application 2010/0150839 A1, of record).
The instant claims are directed to a method of treating mild Alzheimer’s disease in a human patient with dementia having a Clinical Dementia Rating score of 1 by administering sodium benzoate and optionally in combination with an acetylcholine esterase inhibitor.  
Tsai teaches a method of mitigating one or more symptoms of a neuropsychiatric disorder in a subject in need thereof by administering a benzoic acid salt (paragraph 0009, example 2, and claim 24), such as cognitive impairment (claims 49-51, 74-76).  Dementia and Alzheimer's disease are identified as examples of neuropsychiatric disorders.  Alzheimer’s disease typically is treated by acetylcholine esterase inhibitors, such as tacrine hydrochloride or donepezil (paragraph 0003).  Sodium benzoate is identified as a preferred embodiment for benzoic acid salts (paragraph 0006).  In certain embodiments, sodium benzoate is optionally combined with a neuropharmaceutical (paragraph 0009), preferably an Alzheimer’s disease therapeutic (paragraph 0012), such as tacrine or donepezil (paragraphs 0016 and 0068).  Methods of diagnosing Alzheimer’s disease is known in the art.  The patient's cognitive function can be assessed by the Alzheimer's Disease Assessment Scale-cognitive subscale (paragraph 0023).  Typical dosages for sodium benzoate include 1, 5, 10, 25, 50, 100, 150, 200, 250, 300, 400, 500 mg, 1 g, 5 g, or 10 g.  It is noted that the specific dose level will depend upon a variety of factors including the activity of the specific compound, age, 
Tsai teaches as discussed above, however, fail to disclose administering sodium benzoate in three treatment periods, early phase Alzheimer disease, CDR score of 1, and the Clinician's Interview-Based Impression of Change plus Caregiver input.  
Good et al. teaches that the cognitive status of Alzheimer's patients can be measured by the clinical dementia rating (CDR), where a score of 0 represents cognitive normal, a score of 0.5 represents questionable, a score of 1 represents mild, a score of 2 represents moderate, etc. (paragraph 0185).
Kelleher teaches that humans can be screened for a variety of tests of memory and/or learning ability such as widely used in psychology and medicine, for example Clinician's Interview-Based Impression of Change plus Caregiver input as well as other Alzheimer’s disease diagnostic or measuring tests (paragraph 0196).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to not only have used the Alzheimer's Disease Assessment Scale-cognitive subscale, as taught by Tsai, but 
The Examiner notes that it is obvious to slowly ramp up the dosage of the active agent in several treatment periods so as to minimize any side effects in the patient and to optimize the dosage and administration conditions based on many variables and factors, as suggested by Tsai.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04   
The Examiner also notes that it is obvious to treat early phase Alzheimer's disease patients since Tsai teaches treating Alzheimer's disease patients, in general, therefore one of ordinary skill in the art would have had a reasonable expectation of success in treating a subgenus of Alzheimer’s disease patients as well using the same active agent.
Examiner notes that this is a typical genus/species situation.  Once a prima facie case of obviousness is established, the burden is shifted to the Applicant for objective evidence for nonobviousness.  See MPEP 2144.08.

Response to Arguments
The Lane Declaration under 37 CFR 1.132 filed 3/2/22 is insufficient to overcome the rejection of claims 6-9, 11, 15-21, 24 based upon Tsai (WO 2010/085452 A1, of record) in view of Good et al. (US Patent Application 2003/0032070 A1, of record) and Kelleher (US Patent Application 2010/0150839 A1, of record) as set forth in the last Office action because: there is no evidence of unexpected results.
First of all, the declaration states that various types of neuropsychiatric disorders and the pathogenesis may not be the same.  One neuropharmaceutical may not be effective in the treatment of all neuropsychiatric disorders.  The skilled artisan must pay out a certain extent of creativity and undue work to prepare a drug with a therapeutic effect and without adverse side effects for one specific disorder.

The declaration also argues that Tsai merely discloses a relatively broad range of 50-150,000 mg, which is much broader than the specific dosage range that is claimed.  The examples of Tsai only show that 1,000 mg/day of sodium benzoate could treat depression and schizophrenia.  Tsai merely teaches numerous dosage ranges without any reliable data suggesting that such numerous dosages could treat Alzheimer’s disease.
This is not persuasive because, while Tsai does teach a broad range of dosages, Tsai also teaches very specific dosages, such as 250 mg and 500 mg, which meets the dosage limitations of the instant claims.  Furthermore, the examples of Tsai do not take away from the broader teachings, particularly that neuropsychiatric disorders, for example Alzheimer’s disease, can be treated by administering sodium benzoate in an amount of 50 mg to 150,000 mg, in general, and 250 mg and 500 mg in particular.
	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).
The declaration also alleges unexpected results in that lower dosages of sodium benzoate provides no effect on treatment of cognitive functions of patients with early-phase Alzheimer’s disease as observed in Table 1, whereas higher dosages of sodium 
This is not persuasive because there is no showing of unexpected results.  The data merely shows that the invention is enabled and works as intended.  One of ordinary skill in the art knows how to optimize the dosage of an active agent, so as to determine a minimum dosage so that some therapeutic efficacy would occur and to determine a maximum dosage so as to minimize any side effects.  Table 1 is basically showing this.  Besides, Applicant is reminded that Tsai already teaches dosage amounts of sodium benzoate at 250 mg and 500 mg, which meets the limitations of the instant claims.  What would be unexpected is if Applicant provided factual evidence that the claimed dosage was contraindicated in the art for this purpose or because of serious side effects.  In the absence of this evidence, the claims are obvious over the teachings of Tsai. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627